El Juez Asociado Se. Wiolf,
emitió la opinión del tribunal.
El demandado y apelante se queja de una sentencia ba-sada en las alegaciones y alega haberse cometido varios erro-res.
En el primer señalamiento ataca el apelante la suficiencia de la demanda. Alegar que un demandado suscribió y en-tregó a la orden del demandante un pagaré, trancribir dicho pagaré en la demanda y alegar la omisión del demandado en pagar su importe a su vencimiento, como ocurre aquí, es ge-neralmente la exposición suficiente de una causa de acción. La principal cuestión que levanta el apelante parece ser la de qtie había dos otorgantes y que en la demanda no se fija la responsabilidad de cada uno de ellos. Esto podría afectar al derecho de dictar sentencia solidariamente contra los dos de-mandados, pero no anularía el derecho de acción de la deman-dante contra los demandados mancomunadamente. Discuti-remos esta cuestión más ámpliamente al revisar otro seña-lamiento de error.
El segundo señalamiento de error es el que ha originado la mayor dificultad y esto es debido a la aparente jurispru-dencia de California al efecto de que no puede dictarse una *857sentencia sobre las alegaciones cuando en la contestación se niegan las alegaciones esenciales de la demanda, aun cuando dicha contestación alegue una defensa especial expuesta se-paradamente y en la que se admiten las alegaciones ante-riormente negadas. Botto v. Vandament, 67 Cal. 332 y casos u otras declaraciones semejantes, 3 Estee’s Pleading 196, Hicks v. Lovell, 64 Cal. 17, McDonald v. So. Cal. Railway Co., 35 Pac. 643; Miels v. Woodward, 46 Pac. 1077; Dibble v. Reliance Ins. Co., 149 Pac. 171. No pretenderemos analizar estos casos en detalle. Los casos abarcan claramente la pro-posición de que pueden alegarse defensas inconsistentes, aun cuando estén jurados los hechos, pero no estamos satisfechos de que dichos casos llegan al punto de decir que una contes-tación, aun cuando sea especial, que alega bajo juramento y de este modo admite todas las alegaciones anteriormente negadas pueda impedir que se dicte una sentencia sobre las alegaciones. No creemos que estaríamos dispuestos a seguir a California hasta ese extremo, y otros Estados que tienen estatutos más o menos semejantes al nuestro adoptan un cri-terio diferente del de California.
En el caso de Bowers v. Good, 100 (Wash.) Pac. 848, se excluyen de las defensas inconsistentes los casos donde hay únicamente una inconsistencia aparente o lógica. Expresa el sumario, y la práctica de ese Estado parece ser, que sólo han de ser consideradas inconsistentes las defensas “ cuando una serie de hechos contradice a la otra.” Se citan otros casos de ese Estado.
. La Corte Suprema de Montana, en el caso de Johnson v. Butte & Superior Co., 108 Pac. 1059, se expresa como sigue: “Esta corte ha reconocido el derecho del demandado a in-terponer defensas inconsistentes, etc., pero nunca ha lle-gado al punto de decir que tales defensas pueden llegar a ser tan inconsistentes que si las alegaciones de una son ciertas las alegaciones-de la otra deben por necesidad ser falsas.” Y también al hablar de ser necesarias las alegaciones jura-*858das, “pero al permitirse a un demandado consignar en su contestación tantas defensas Como tiene, nunca se intentó san-cionar o favorecer el perjurio.” La corte citó con aproba-ción la regla de que el demandado puede alegar defensas in-consistentes con tal que no fueran tan incompatibles que ne-cesariamente conviertan a una u otra en absolutamente fal-sas y explicaba lo que ban debido tener presente Pomeroy y Elliot, o sea, los Estados donde no se requiere que las ale-gaciones sean juradas. “Nos parece que es el colmo de lo absurdo decir que la admisión casual becba por un deman-dado en la calle pueda presentarse como prueba contra él, pero que su solemne admisión becba deliberadamente y bajo juramento, en una alegación que requiere la exposición ver-dadera de los hechos no puede ser utilizada en su contra.” La misma corte insistió en estas distinciones en el caso de O’Donell v. City of Butte, 119 P. 283.
Semejante razonamiento puede hallarse en el caso de Oregon, Peters & Roberts Furniture Co., v. Queen City Fire Ins. Co., 126 Pac. 1006, y una explicación del conflicto aparente puede verse en la nota detallada del caso de Seattle National Bank v. Jones (Wash.) 48 L. R. A. 207. La inconsistencia debe ser una de becbo y no meramente porque las defensas tal vez no pueden coexistir.
Con estos antecedentes examinemos la demanda y la con-testación. Son como sigue:
“1. Que la demandante es mayor de edad, casada con Edwin K. Bennett, sin profesión especial, vecina de esta ciudad de San Juan, y los demandados son mayores de edad, y capaces de deman-dar y ser demandados.
“2. Que allá.por el día 6 de diciembre de 1917, los demandados suscribieron y entregaron a la demandante entonces soltera, por valor, un pagaré que copiado literalmente dice así:
“ ‘$1750.00 — San Juan, Dec. 6tli., 1917. — Six months after date, we promise to pay to the order of Mary E. Edict, One thousand seven hundred & fifty Dollars at Banco Territorial y Agrícola *859'Value received with, interest at 10%. (Fdo.) C. Boschetti. (Fdo.) II. Boschetti.’
“3. Que la demandante al veneer dicho documento, lo presentó a los demandados y les requirió a su pago, pero los demandados se negaron y se niegan pagar su importe ni ninguna parte de ello.
“4. Que los intereses correspondientes desde el día 6 de diciem-bre de 1917, hasta la fecha de esta demanda alcanza hasta $611.68.
“OontbstaciÓN. — Primero: Que admite ser mayor de edad, con capacidad para demandar y ser demandado; admite asimismo que la demandante es mayor de edad, casada con Edwin K. Bennett, y niega todos los. demás hechos alegados en el hecho 1 de la de-manda.
“Segundo: Que admite haber suscrito en unión al otro deman-dado, un pagaré por la cantidad alegada, a favor de la demandante, niega que la entrega de dicho pagaré lo hiciera este demandado por valor, y niega asimismo, por carecer de información y creencia suficientes que la copia literal del pagaré en cuestión, sea la que aparece transcrita en el hecho 2 de la demanda.
“Tercero: Que niega que la demandante al vencer dicho pa-garé le presentara o requiriera a su pago; niega’ que en época al-guna este demandado se haya negado a pagar su importe o alguna parte del pagaré en cuestión, negando por información y creencia las demás alegaciones del hecho 3 de la demanda.
“Cuarto: Que niega que los intereses correspondientes desde el 6 de diciembre de 1917, hasta el día de la fecha de la demanda sea la cantidad alegada en el hecho 4 de la demanda.
“Y alega el demandado como primera defensa afirmativa que allá por el año 1917, el padre de la demandante, Samuel D. Ediclc, y el hijo de este demandado, el otro demandado en este pleito, Helvetio Boschetti, estaban trabajando en sociedad, y tenían un negocio que giraba bajo la razón social de S. E. Edick & Co.
“Que en ocasión en que el mencionado Samuel D. Edick, padre de la demandante, estaba apurado de fondos, y obligado a pagar ciertas deudas personales suyas, suplicó de este demandado, suscri-biera, por mera fórmula, con el otro demandado, el pagaré en cues-tión, para que su hija, la demandante, le prestara el dinero que necesitaba, ya que ésta se negaba a facilitarle ese dinero a su padre, sin un pagaré.
“Que el demandado, de buena fe, y para ayudar en su apuro al padre de la demandante, y por haberle asegurado dicho señor, que *860él pagaría diebo dinero, no tuvo inconveniente en suscribirlo, al igual que su hijo, el otro demandado.
“Que posteriormente, en una investigación que bizo el Ledo. Henry G-. Molina, de esta ciudad, compareció este demandado en unión del Sr. Edict, y allí y entonces, el mencionado Edict, con-fesó y reconoció que este demandado no babía recibido lucro alguno del pagaré suscrito; que este demandado no babía recibido valor alguno en cambio de él; y que por el contrario, él, el Sr. Edict, fué quien recibió el dinero, de la demandante, beneficiándose de la mayor parte de diebo dinero, en asuntos personales.
“Que al poco después, y en presencia del Ledo. Andrés B. Cro-sas de esta ciudad, el propio Sr. Edict, ratificó en todas sus partes su confesión anterior, reconociendo nuevamente quie este deman-dado no babía recibido lucro alguno en ninguna forma por concepto del pagaré suscrito; que este demandado no babía recibido valor alguno en cambio de él, agregando después, que él, (el Sr. Edict), había recibido el dinero, y había cogido para sí, y gastado en asun-tos personales suyos, mil doscientos dollars de la cantidad recibida, y que este demandado no Labia recibido ni siquiera un centavo de dicho dinero, ya en efectivo o en cualesquiera otra clase de va-lores.
“Y alega como segunda defensa afirmativa que la demandante nunca y en ninguna época ba presentado o requerido a este deman-dado al pago de dicho pagaré o cualquiera parte de él, pues ella, como conoce todos los hechos y particulares en este caso, esperaba el pago de dicho dinero de su padre, según información y creencia que este demandado cree verídica.
“Y alega como una .tercera defensa afirmativa que este deman-dado nunca y en ninguna época se ha negado a reconocer como suya, la firma suscrita al pagaré en cuestión, como maliciosamente alegó una vez la demandante y su esposo, con el marcado propósito de perjudicar la honradez y el buen nombre del hijo de este deman-dado, que- es el otro demandado en este pleito.”
En las alegadas defensas afirmativas aparece positiva-mente bajo juramento que la señora Bennett no anticiparía el dinero a- menos que el demandado firmara. En ausencia de fraude, el hecho de que el padre de ella babía de ser el beneficiado no podía afectarle y si el dinero era de ella, como se alega, babía una causa por valor. No bay indicación al-*861gama de que el dinero perteneciera al padre de ella. El de-mandado está en la idea errónea de que porque él no recibía ningún beneficio no babía causa alguna para el contrato, pero como indica la apelada, cualquier detrimento para la parte contraria es una causa por valor. Código Civil, artículo 1241; 13 C. J. 311.
Examinando estas defensas más minuciosamente se verá que no hubo ninguna negativa general, como ocurrió en los casos de California. La única cosa esencial a la causa de acción que fué negada primero era la consideración. De modo que la defensa especial de falta de causa era equiva-lente a y compatible con la primera defensa. Las defensas no eran incompatibles y los hechos para probar la demanda alegados en la defensa especial estaban al alcance del de-mandante. La contestación en totalidad puede ser interpre-tada conjuntamente.
Las' otras defensas alegadas eran completamente frívolas. No importa si se hizo un requerimiento o si el demandado había negado o no su firma. Estas defensas, además, hu-bieran sido compatibles y no incompatibles con una negativa general.
Smith v. Gale, 144 U. S. 524, era un caso en el cual el asunto en general fué considerado. Sin tener en cuenta las contestaciones juradas la corte llamó la atención a que cuando se alegaba una negativa general y una defensa incompatible especialmente, la admisión de una no podía usarse para anu-lar la otra. Pero el caso era distinto cuando la nueva ma-teria no alega ninguna defensa inconsistente.
Por tanto, debemos resolver que la corte estuvo justifi-carla al declarar probado que la causa de acción de los de-mandantes había sido admitida bajo juramento en la con-testación y por consiguiente que la demandante tenía dere-cho a una sentencia sobre las alegaciones. Esto también re-suelve el tercer señalamiento de error.
*862El sexto señalamiento de error se refería al lie dio de qne la sentencia definitiva fné dictada contra el demandado por toda la snma envuelta. Convenimos con el apelante en qne de acnerdo con los artículos 1104 y 1105 del Código Civil nna obligación de la naturaleza 'de un pagaré no puede ser considerada como qne es in sólidum a menos qne aparezca cía - ramente tal intención en el documento. El apelado no nos cita nada en Contrario pero meramente afirma qne esta es nna obligación comercial y que está sujeta al Código de Co-mercio. Sin embargo, no encontramos nada en este Código en oposición a los artículos 1104 y 1105, supra, los cuales son la ley en esta jurisdicción. La sentencia, por tanto, debe ser modificada.
Debido a tal modificación será innecesario considerar ex-tensamente los señalamientos 4 y 5. La corte dictó senten-cia contra ambos demandados y entonces descubrió qne sólo había sido notificado el apelante, de modo que la corte mo-dificó su sentencia mmc pro tune, sin notificar a este ape-lante. Este último había sido oído en Corte a virtud de la moción para que se dictara sentencia sobre las alegaciones. La corte, nos inclinamos a resolver, tenía control de su sen-tencia y podía corregirla sua sponte y sin aviso. El único perjuicio para el demandado que podemos ver es el que ahora consideramos-, o sea, que la corte no tenía derecho a dictar sentencia por la suma total y únicamente por la mitad de la misma.
El séptimo señalamiento se refiere al hecho de dictarse sentencia en general y comprende cuestiones que ya hemos considerado.
La sentencia debe ser modificada a fin de hacer respon-sable al apelante por la mitad de la suma reclamada, y así modificada, corfirmada, pero sin costas en la corte inferior.

Confirmada la sentencia apelada modificán-dola.

*863' ' Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey y HutcMson.
El Juez Asociado Sr. Franco Soto no intervino en la resolución de este caso.’ .